Citation Nr: 0802124	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-28 429	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for hearing loss of 
the left ear.  

2. Entitlement to service connection for hypertension. 

3. Entitlement to service connection for residuals of a head 
injury. 

4. Entitlement to service connection for dental trauma. 

5. Entitlement to service connection for sleep apnea.  

6. Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1944 to April 1946.  His military decorations 
include the Combat Infantry Badge. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January and April 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is not relevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 


FINDINGS OF FACT

1. In a rating decision in September 1951, the RO denied 
service connection for bilateral hearing loss; after the 
veteran was notified of the adverse determination of his 
right to appeal, he did not appeal the rating decision. 

2. The additional evidence presented since the rating 
decision by the RO in September 1951 does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for hearing loss of the left ear. 

3. Hypertension was not affirmatively shown to have had onset 
during service; hypertension was not manifest to a 
compensable degree within one year of separation from 
service; hypertension, first documented after service, is 
unrelated to an injury, disease, or event of service origin 
or to service-connected post-traumatic stress disorder. 

3. Chronic residuals of an inservice head injury are not 
shown.  

4. Chronic residuals of dental trauma are not shown.  

5. Sleep apnea is not shown. 

6. Since the effective date of the award of service 
connection for post-traumatic stress disorder, post-traumatic 
stress disorder has been manifested by a disability picture 
that equates to occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily with routine behavior, 
due to such symptoms as depressed mood, anxiety, and sleep 
impairment under the General Rating Formula for Mental 
Disorders and the symptoms of intrusive thoughts, avoidance, 
social isolation, irritability, and detachment, associated 
with the diagnosis of post-traumatic stress disorder under 
DSM-IV, but such symptoms of flattened affect, circumstantial 
or stereotyped speech, panic attacks, difficulty in 
understanding complex commands, impaired judgment and 
abstract thinking, disturbances of motivation, and difficulty 
in establishing and maintaining effective work and social 
relationships, the criteria for the next higher rating are 
not shown.


CONCLUSIONS OF LAW

1. The unappealed rating decision in September 1951 by the 
RO, denying service connection for bilateral hearing loss, 
became final. 38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision in September 1951 by the RO, denying the claim of 
service connection for bilateral hearing loss, is not new and 
material as to the claim of service connection for left ear 
hearing loss and the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3. Hypertension was not incurred in or aggravated by service; 
service connection for hypertension as a chronic disease may 
not be presumed to have been incurred in service; and 
hypertension is not proximately due to or aggravated by 
service-connected disorder post-traumatic stress disorder.  38 
U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).  

3. Chronic residuals of a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303 (2007).  

4. Dental trauma was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1712 (2007). 

5. Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

6. Since the effective date of the award of service 
connection for post-traumatic stress disorder, the criteria 
for a rating higher than 30 percent for post-traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2004, in January 2005, and in June 
2006.  The veteran was notified that he had to submit new and 
material evidence to reopen the claim of service connection 
for bilateral hearing loss, that is, evidence that was not 
redundant or cumulative of evidence previously considered in 
deciding the claim, and evidence that pertained to the reason 
the claim was previously denied, that is, hearing loss was 
not shown in service.  The notice also included the type of 
evidence needed to substantiate the underlying claim of 
service connection for hearing loss and the claims of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  He was also 
notified of the type of evidence needed to substantiate the 
claims of secondary service connection. 

The veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was asked to submit evidence, which would include 
evidence in his possession that pertained to the claims.  The 
notice included the provisions for the effective date of the 
claims and for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence to substantiate the claim for 
increase); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 
3.159 notice); Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(elements of a new and material evidence claim); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in February 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).  

To the extent that the VCAA notice did not identify the 
evidence needed to substantiate the claim for increase for 
post-traumatic stress disorder, the veteran in his notice of 
disagreement essentially argued that his post-traumatic 
stress disorder was worse as evidenced by his symptoms.  As 
the veteran demonstrated actual knowledge as to the type of 
evidence needed to substantiate the claim for increase, 
namely, that the disability was worse, the VCAA content error 
did not affect the essential fairness of the adjudication and 
the purpose of the VCAA notice was not frustrated.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (VCAA notice 
error that does not affect the essential fairness of the 
adjudication is not prejudicial.).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The veteran was afforded the opportunity to testify at a 
personal hearing but he declined his opportunity to testify.  
The RO has obtained the veteran's available service medical 
records and VA records.  Also on file are private medical 
records, although the records of one physician were no longer 
available.  

And VA has conducted the necessary medical inquiry in an 
effort to substantiate the claims for service connection.  
The veteran was afforded VA examinations for the claim for 
increase for post-traumatic stress disorder.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i). 

The veteran did request that an additional search for service 
medical records be made.  Although the available service 
medical records reflect that he was treated in January 1945 
in Belgium for acute otitis media of the right ear, he 
alleged in VA Form 9 in August 2005 that the was treated 
sometime in 1944 in Paris, France, for a head injury which 
was incurred in combat and which caused head and dental 
trauma.  He alleges that as a result of the trauma he had an 
ear infection of an ear.  He did not recall the name of the 
hospital or whether the hospital was either a private 
hospital or a military hospital but he recalled being treated 
by an Army physician and an Army nurse.  

The service department has stated that the veteran's service 
medical records are fire-related and that additional 
information cannot be reconstructed.  Accordingly, additional 
development to locate service medical records, which no 
longer exist, would be futile.  

As the veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For a veteran who served 90 days or more of active service 
during a war period, there is a presumption of service 
connection for hypertension, if the disability is manifest to 
a compensable degree within one year of discharge from 
service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability. 38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). The 
provision of 38 C.F.R. § 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110. 

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006). 

Under 38 U.S.C.A. § 1154(b), service connection for a combat-
related injury may be based on lay statements, alone, but do 
not absolve a claimant from the requirement of demonstrating 
current disability and a nexus to service, as to both of 
which competent medical evidence is generally required.  

The provisions of 38 U.S.C.A. § 1154(b) doe not allow a 
combat veteran to establish service connection with lay 
testimony alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).

Nevertheless, that an injury occurred in service alone is not 
enough to establish service connection, there must be a 
current disability resulting from the injury.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Where the service medical records are unavailable, most 
likely destroyed by a fire in 1973 at the National Personnel 
Records Center, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  



Claim to Reopen: Hearing loss of the Left Ear

In a rating decision in September 1951, the RO denied service 
connection for bilateral hearing loss because hearing loss 
was not shown during service.  After the veteran was notified 
of the adverse determination of his right to appeal, he did 
not appeal the rating decision and by operation of law, the 
rating decision became final. 

Service connection has been granted for right ear hearing 
loss. 

Under 38 U.S.C.A. §§ 5108, 7105(c) and 38 C.F.R. § 3.104, 
20.302(a), a rating decision, which is not appealed, becomes 
final and may not be reopened unless new and material 
evidence is presented.  

The application to reopen the claim was received in May 2004.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Evidence Previously Considered 

The evidence considered in September 1951 consisted solely of 
the veteran's service medical records.  The service medical 
records show that in January 1945 in Belgium the veteran was 
hospitalized for several days for acute otitis media of the 
right ear of undetermined cause.  

At the time, hearing measured by whispered voice was normal 
at 15/15 in each ear.  On separation examination, hearing 
measured by whispered voice was again normal at 15/15 in each 
ear.  

Additional Evidence

The additional evidence consists of the following exhibits: 

Records of a private hospital disclose that in May 1995 the 
veteran had been followed for a left acoustic neuroma for 
several years, which had been increasing in size, which was 
then surgically removed.  This evidence is not new and 
material because the evidence does not relate to an 
unestablished fact necessary to substantiate, that is, 
hearing loss of the left ear that had onset during service. 

On VA audiology examination in March 2005, the examiner noted 
that there was no audiometric data during service, only 
testing of the ability to hear whispered voice, which was not 
reliable to detect high-frequency hearing losses typical of a 
history of noise exposure.  The examiner also noted that 
recent audiology testing revealed complete hearing loss in 
the left ear following removal of an acoustic neuroma in 
1995.  The examiner expressed the opinion that the hearing 
loss of the left ear was due to removal of an acoustic 
neuroma.  As the evidence opposes, rather than supports, the 
claim, it is not so significant that it must be considered in 
order to fairly decide the merits of the claim, and it is not 
new and material under 38 C.F.R. § 3.156.

As for the veteran's statements, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

As the additional evidence is not new and material, the claim 
of service connection for hearing loss in the left ear is not 
reopened.

Because the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  

Hypertension

On examination service entrance, the veteran's blood pressure 
was 148/90 and at service discharge it was 120/80.  

Private medical records disclose that in March and April 1995 
the veteran had hypertension.  

On VA examination in March 2005 to determine whether there 
was a link between the veteran's hypertension and his 
service-connected post-traumatic stress disorder, it was 
noted that a review of the records indicated that the veteran 
had been treated for many years for hypertension, but the 
examiner could not determine when the hypertension first 
developed.  The diagnosis was longstanding essential 
hypertension.  The examiner stated that there was no 
objective evidence in the veteran's history or records or in 
medical literature which would link the veteran's essential 
hypertension to post-traumatic stress disorder.  It was noted 
that essential hypertension was, by definition, not 
attributable to any known underlying cause. 

Analysis

On the basis of the service medical records, hypertension was 
not affirmatively shown to have had onset during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Although some service medical records are unavailable, there 
is no evidence contemporaneous with service from any other 
source to affirmatively show hypertension was present 
coincident with service under 38 C.F.R. § 3.303(a). 
Nevertheless, service connection may still be established by 
continuity of symptomatology after service, by presumptive 
service connection for a chronic disease, or by the diagnosis 
of the disability after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 

After service, hypertension was first documented in 1995, 
more than 40 years after service and well beyond the one-year 
presumptive period for the manifestation of hypertension as a 
chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  And the absence of continuity of complaints of high 
blood pressure from 1946 to 1995 is persuasive evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  For 
this reason, service connection for hypertension based on 
continuity of symptomatology is not established.  

As for service connection based on the initial documentation 
of hypertension after service under 38 C.F.R. § 3.303(d) and 
secondary service connection under 38 U.S.C.A. § 3.310, where 
as here, the determinative issue involves a question of 
medical causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  

The competent medical evidence of record opposes, rather than 
supports, the claim as the VA examiner stated that there was 
no objective evidence in the veteran's history or records or 
in medical literature which would link the veteran's 
essential hypertension to post-traumatic stress disorder.  

As for the veteran's statements, regarding whether 
hypertension is related to service or to service-connected 
post-traumatic stress disorder, the veteran as a layperson is 
not competent to offer an opinion on a question of medical 
causation, and consequently his statements are excluded as 
competent evidence to substantiate the claim.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 




As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable competent medical evidence to support 
the claim of service connection for hypertension to include 
secondary service connection, as explained above, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).   

Residuals of a Head Injury

The service medical records show that in January 1945 the 
veteran was hospitalized for acute otitis media in the right 
ear.  In September 2003, the veteran gave a history of 
hospitalization in Germany following a head injury and in 
August 2005 the veteran stated that he was hospitalized in 
Paris, France, in 1944 for a wound.  

In May 1996, a MRI revealed postoperative left mastoidectomy 
changes, cerebral atrophy associated with chronic small 
vessel ischemia, and vascular tortuosity at the skull base. 

On VA examination in March 2005 to determine whether the 
veteran had any residuals of an inservice head injury, the 
veteran related that a mortar round had struck his helmet 
knocking him to the ground, but the injury did not break the 
skin or cause skull damage.  He remembered having had some 
discharge from his ears and was treated with penicillin, 
which caused the examiner to believe that the veteran was 
treated for otitis.  The veteran did not recall any mention 
of a skull fracture.  He had no significant headaches, limb 
weakness or problems with speech or swallowing.  He had 
worked for years after service as a welder and had 
experienced no difficulties that could be attributed to 
residuals of a head injury.  

The veteran's speech and mental function had been normal.  
The examiner could make no reasonable link from the remote 
trauma to the development of the neuroma.  The diagnosis was 
remote history of a singular, non-concussive, closed-head 
trauma in combat without objective findings of any long term 
residuals.  

The diagnoses on VA examination in June 2006 included 
cerebral microvascular disease and mild cognitive impairment. 

To the extent that lay evidence can be competent to establish 
a diagnosis of a medical condition, a layperson is competent 
to identify a medical condition where the condition is a 
simple one, such as a broken leg as opposed to a form of 
cancer. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

In this case, residuals of a head injury is not a condition 
under case law, where lay observation has been found to be 
competent and the determination as to the presence of the 
disability is medical in nature, that is, not capable of lay 
observation.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

Where as here, the medical diagnosis of a head injury is not 
capable of lay observation, the lay evidence as to the 
presence of such a disability is not competent evidence.  
Moreover, there must be a current disability resulting from 
an injury or disease in service, which is not shown by 
competent evidence of record.   Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  Without competent evidence that the veteran 
has current residuals of a head injury, there is no valid 
claim of service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Since the veteran does not have residuals 
of a head injury, there is no factual or legal basis to 
establish secondary service connection. 

Dental Trauma 

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service. When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma. 38 C.F.R. § 
3.381(b). 

The veteran essentially contends that he was injured in 
combat, sustaining a head injury which also caused dental 
trauma.  The available dental records in service and the 
records after service contain no evidence of dental trauma. 

To the extent that lay evidence can be competent to establish 
a diagnosis of a medical condition, a layperson is competent 
to identify a medical condition where the condition is a 
simple one. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

In this case, residuals of a dental trauma is not a condition 
under case law, where lay observation has been found to be 
competent and the determination as to the presence of the 
disability is medical in nature, that is, not capable of lay 
observation.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  

Where as here, the medical diagnosis of a dental trauma is 
not capable of lay observation, the lay evidence as to the 
presence of such a disability is not competent evidence.  
Moreover, there must be a current disability resulting from 
an injury or disease in service, which is not shown by 
competent evidence of record.   Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  Without competent evidence that the veteran 
has current residuals of a head injury, there is no valid 
claim of service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Since the veteran does not have residuals 
of dental trauma, there is no factual or legal basis to 
establish secondary service connection.



Sleep Apnea

The service medical records contain no documentation of sleep 
apnea.

In September 2003, a private physician reported that the 
veteran had symptoms of initial and terminal insomnia.  On VA 
examination in January 2006, the veteran complained of an 
erratic sleep pattern.  On VA psychiatric examination in 
August 2006, he complained of difficulty getting to sleep.  
On both occasions, he complained of frequently awakening at 
night.  

To the extent that lay evidence can be competent to establish 
a diagnosis of a medical condition, a layperson is competent 
to identify a medical condition where the condition is a 
simple one. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

In this case, sleep apnea is not a condition under case law, 
where lay observation has been found to be competent and the 
determination as to the presence of the disability is medical 
in nature, that is, not capable of lay observation.  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).  

Where as here, the medical diagnosis of sleep apnea is not 
capable of lay observation, the lay evidence as to the 
presence of such a disability is not competent evidence.  
Moreover, there must be a current disability resulting from 
an injury or disease in service, which is not shown by 
competent evidence of record.   Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  Without competent evidence that the veteran 
has current sleep apnea, there is no valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Since the veteran does not have sleep apnea, there is no 
factual or legal basis to establish secondary service 
connection.

Post-Traumatic Stress Disorder

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Anxiety disorder (Diagnostic Code 9400) and post-traumatic 
stress disorder (Diagnostic Code 9411) are rated under the 
same criteria.  The criteria for the next higher rating, 50 
percent, are occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Codes 9400 and 9411.  

A Global Assessment of Functioning (GAF) score reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  A GAF score 
of 61 to 70 indicates that the examinee has some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functions pretty well with some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score ranging from 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule, 38 C.F.R. Part 4, as 
explained above. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

Factual Background

On psychiatric evaluation in September 2003 by a private 
physician, the veteran complained of difficulty tolerating 
noise.  He complained of intrusive recollections of inservice 
traumatic events, as a result of which he avoided watching 
television, and now avoided activities the brought about 
recollections of his trauma.  He had a markedly diminished 
interest in participating in any significant activities that 
were pleasurable.  He did not wish to socialize with anyone, 
including his family.  He had feelings of detachment and 
estrangement from others.  His inability to express love for 
others, except his family, indicated he had a very restricted 
range of affect.  He had a sense of foreshortened future as 
well as difficulty falling and staying asleep.  His family 
members indicated that he had an extreme degree of anger and 
irritability.  He claimed that he had difficulty 
concentrating.  He was not receiving active psychiatric care.  
He had not made any suicidal or homicidal attempts.  His only 
hobby was taking care of his cows.  He went to church perhaps 
once yearly and reported not being able to tolerate crowds, 
which made him nervous.  He lived with his wife and son.  He 
was causally dressed and his personal hygiene and grooming 
were neat.  His psychomotor activity was neither agitated nor 
retarded.  He was cooperative.  He had a full range of 
affect, but his mood was anxious.  His vegetative symptoms 
were initial and terminal insomnia.  His speech was of 
average rate of production.  He reported having heard voices, 
i.e., of people talking but there was no history of command 
hallucinations, illusions, depersonalization or 
derealization.  

The veteran's thought processes were generally logical, 
coherent, and goal-oriented without any evidence of loosening 
of associations, flight of ideation, racing thoughts, 
circumstantiality, incoherence or neologisms.  His thought 
content revealed a history of delusions and, in the past, 
paranoia.  There was no history of preoccupations, 
obsessions, phobias or suicidal or homicidal ideation, 
intentions or plans at any time.  He was alert, but not 
oriented.  His memory was impaired for recent and remote 
events but his memory for immediate recall was fair.  He was 
able to recall two out of three objects after three minutes.  
His attention and concentration were fair.  He was able to 
perform serial threes without mistakes.  His ability to think 
abstractly was impaired.  He appeared to be functioning in 
the average range of intellectual functioning.  His impulse 
control, insight, and judgment were poor.  The Global 
Assessment of Functioning (GAF) score was 45.  

VA records in December 2003 document a GAF score of 55.  

On VA psychiatric examination in January 2006, it was noted 
that the veteran had been married for about 58 years.  He did 
not have any friends with whom he socialized and had not had 
any good friends for the past 15 years or so.  He did see a 
few people, but would just as soon be out in the woods alone.  
He pretty much stayed to himself.  His sister had recently 
died and his health problems had increased, including 
weakness and problems with his balance.  He complained of 
depression that caused him to isolate himself from others.  
He had been treated in group therapy, but had stopped 
attending because of the distance he had to travel and other 
physical problems.  

On mental status examination, the veteran was causally 
dressed and appeared to be fully oriented.  He made 
appropriate eye contact and was fully cooperative.  His 
speech was goal-directed and logical.  There was no apparent 
impairment in his thought process, communication or thought 
content.  No delusions or hallucinations were reported.  He 
indicated that his mood was manageable as long as he was not 
in a crowd.  He was easily depressed and used isolation to 
cope.  He appeared dysthymic with a moderate narrow range of 
mood.  He reported being easily upset, especially when he 
could not hear or if people did not speak clearly.  No 
suicidal or homicidal ideation was reported.  

The veteran's memory appeared to be age appropriate, as was 
concentration and judgment.  His insight was moderate.  His 
sleep was erratic.  He reported awakening three or four times 
a night.  He had periods of dreaming, but had not had combat 
dreams in the past six months.  He avoided newspapers and 
television news.  He had intermittent periods of remembering 
events during World War II.  He isolated himself and avoided 
crowds.  He had problems remembering to do things, but his 
immediate retention was intact.  

The diagnosis was post-traumatic stress disorder and it was 
felt that the veteran had made a poor adjustment since his 
last post-traumatic stress disorder examination, to the 
extent that there had been no improvement in his subjective 
state or frequency of symptoms.  His GAF score was 50.  He 
was able to manage his benefit payments in his own best 
interest.  

On VA general medical examination in June 2006, the veteran 
had mild cognitive impairment.  He was cooperative, alert, 
and active.  He was very well dressed.  His thought process 
was logical and coherent.  There was no apparent evidence of 
psychotic symptomatology. 

On VA psychiatric examination in August 2006, it was noted 
that the veteran's marital and family relationships were good 
and his general social relationships were good.  He was able 
to maintain his personal hygiene and able to perform the 
activities of daily living.  He had not been hospitalized for 
psychiatric treatment and was not receiving psychiatric 
outpatient treatment, but did take psychotropic medication.  
He reported that enjoyed his meetings at service 
organizations.  He denied consistent depression and noted 
that his moods would come and go.  He had difficulty getting 
to sleep and would awaken several times during the night.  He 
had minimal nightmares or thoughts of combat.  Noise did not 
bother him much.  He denied feelings of irritability.  He did 
not have many friends, but did feel connected to his family.  
He stayed home most of the time.  His physical disabilities 
were progressively worsening.  

On mental status examination, the veteran was causally 
dressed and neatly groomed.  He was friendly and cooperative.  
His eye contact and speech were within normal limits.  His 
thought processes were within normal limits and there was no 
evidence or report of hallucinations or delusions.  He was 
fully oriented.  His affect was responsive.  He acknowledged 
some depression, but reported that it came and went, and was 
not particularly troubling.  He denied current or past 
suicidal ideation, intent or plan.  Attention and 
concentration were slightly impaired.  Judgment was intact.  
Significant problems with his memory were not observed, but 
he reported having some difficulty remembering names and with 
short-term memory.  

The examiner noted that the veteran's symptoms of post-
traumatic stress disorder remained relatively mild and would 
not be sufficient to prevent employment.  None of the reasons 
for his not working or for the reported decline in his 
overall condition had anything to do with his post-traumatic 
stress disorder symptoms.  The GAF score was 60.   

Analysis

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge.  
First, the veteran has symptomatology that is associated with 
the rating criteria and symptomatology not covered in the 
rating criteria, but is associated with the diagnosis of 
post-traumatic stress disorder under the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), which is 
referred to in 38 C.F.R. Part 4, § 4.130 (rating mental 
disorders).  And two, while there has been some fluctuation 
in the severity of the symptoms of post-traumatic stress 
disorder, the change does not more nearly approximate the 
level of disability encompassed in the criteria for a 50 
percent rating. 

Under Diagnostic Code 9411, the current degree of impairment 
due to the documented symptoms of sleeping difficulty, 
depression, avoidance of crowds, and reported difficulty 
concentrating is encompassed in the 30 percent rating.  

In the absence of symptoms of circumstantial or stereotyped 
speech, panic attacks, difficulty in understanding complex 
commands, impaired judgment or abstract thinking, or 
disturbances of motivation, the disability picture does not 
more nearly approximate or equate to the criteria for a 50 
percent rating.  

Moreover, the record shows that the veteran retired due to 
physical disability and not due his service-connected post-
traumatic stress disorder and the veteran has remained 
married for many years as evidence of the ability to maintain 
an effective relationship. 

As for symptoms associated with the diagnosis of post-
traumatic stress disorder in DSM- IV, but not listed in 
Diagnostic Codes 9400 and 9411, such as sleep disturbance, 
nightmares, intrusive thoughts, startle response, flashbacks, 
and avoidance of activities that arouse recollections of his 
experiences in World War II, these symptoms do not raise to 
the level of reduced reliability and productivity required 
for a 50 percent rating.  

Although the GAF scores range from a low of 45 to a high of 
60, for the reason explained, the actual symptoms did not 
more nearly approximate the criteria for the 50 percent 
rating. 

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 30 
percent for post-traumatic stress disorder. 

                                                                        
(The Order follows on the next page.).




ORDER

As new and material evidence has not been presented, the 
claim of service connection for hearing loss of the left ear 
is not reopened, and the appeal is denied. 

Service connection for hypertension is denied. 

Service connection of residuals of a head injury is denied. 

Service connection for dental trauma is denied. 

Service connection for sleep apnea is denied.  

A rating higher than 30 percent for post-traumatic stress 
disorder is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


